DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the adhesive layer is applied to the elastic body. The step prior to apply adhesive to the elastic body comprises applying a wax layer to the elastic body. This means that the elastic body is covered in a wax layer. Claim 1 lacks a step for removing the wax layer from the elastic body after applying the wax layer to the elastic body, but prior to applying the adhesive to the elastic body, which apparently will result in an elastic body covered with a wax layer which is covered with an adhesive layer.
Further regarding claim 1, it is not clear how the sheet and elastic body are pressed together, because according to the preceding steps, a wax layer and an adhesive layer presumably exist between the elastic body and sheet, making it impossible for the sheet and elastic body to touch each other.
Regarding claim 2, it is not clear how wax can be applied to the surface of the elastic body in a second wax applying step, because wax was already applied to the elastic body in a first wax applying step, which presumably means that there already exists a wax layer, upon which wax 
Further regarding claim 2, it is not clear how wax can be applied to the surface of the elastic body, because claim 1 recites forming a wax layer on only a surface of the elastic body, and the figures show the entire surface of the elastic body is not coated in a wax layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka, WO 2017/104087 A2 (hereinafter Muraoka, references to equivalent US Patent Publication 2018/0222177 A1), in view of Escott et al., US Patent Number 4,281,032 (hereinafter Escott).
Regarding claim 1:
Muraoka teaches a method for manufacturing a printing blanket (10, Fig. 1) that includes an elastic body (1, Fig. 2) and a sheet (2, Fig. 2) bonded to the elastic body and that performs printing by pressing the sheet against a printing object surface, the method comprising:

an elastic body placing step of placing the elastic body so that a bonding surface of the elastic body faces a bonding surface of the sheet that is fixed (1, Fig. 3);
a wax applying step of forming a wax layer on a surface of the elastic body (“In order to facilitate the releasing of the deteriorated sheet 2, a release agent may be applied to the surface of the elastic body 1,” ¶ 0045; “When the release agent or other agents are applied to the elastic body 1 before applying the adhesive 40 in order to facilitate the releasing of the sheet 2 from the surface of the elastic body 1, the sheet 2 can be removed further easily,” ¶ 0049);
an adhesive applying step of applying an adhesive to at least one of the sheet and the elastic body that is provided with the wax layer on the surface thereof (adhesive 40, Figs. 5 and 6); and
a pressing step of pressing the sheet and the elastic body against each other and bringing the sheet into close contact with the elastic body provided with the wax layer such that the adhesive is interposed therebetween while stretching the sheet along the surface (Fig. 7).
Muraoka does not teach wherein the release agent is wax.
Escott teaches that carnauba wax is a well-known release agent (“in a typical transfer molding operation of novalac plastic parts, carnauba was is used as the mold release agent,” col. 1, lines 16-18; “mold release agents are applied to the mold to prevent sticking of the plastic parts to the mold cavity walls,” col. 1, lines 12-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Muraoka to use carnauba wax as the release agent, because Escott teaches that carnauba wax is a well-known release agent that advantageously 
Regarding claim 2, the combination of Muraoka and Escott renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Muraoka and Escott also teaches wherein the wax applying step includes a first wax applying step of applying wax to the surface of the elastic body over an entire region thereof, and a second wax applying step of applying wax to the surface of the elastic body only over a partial region including a top portion of the elastic body (Muraoka: “In order to facilitate the releasing of the deteriorated sheet 2, a release agent may be applied to the surface of the elastic body 1,” ¶ 0045; “When the release agent or other agents are applied to the elastic body 1 before applying the adhesive 40 in order to facilitate the releasing of the sheet 2 from the surface of the elastic body 1, the sheet 2 can be removed further easily,” ¶ 0049 – which teaches the ordinarily skilled artisan to apply wax over “an entire region” of the elastic body in an entire region where adhesive will subsequently be applied; the concept of applying more than one coat of wax is known even to a layperson, and it would be obvious to apply as many coats of wax as are necessary to ensure a sufficient amount of wax to effectively act as a release agent to prevent damage to the elastic body when removing the sheet and adhesive).
Regarding claim 3, the combination of Muraoka and Escott renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Muraoka and Escott also teaches wherein, in the sheet fixing step, the sheet is fixed to a frame that surrounds the region in which the sheet is to be bonded to the elastic body (Muraoka: 20, Fig. 3).
Regarding claim 4, the combination of Muraoka and Escott renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Muraoka and Escott 
Regarding claim 5, the combination of Muraoka and Escott renders obvious the invention of claim 4, as set forth in the rejection of claim 4 above. The combination of Muraoka and Escott also teaches wherein, in the elastic body placing step, the elastic body is placed such that the surface of the elastic body faces upward, and wherein, in the adhesive applying step, the adhesive is placed on an upper portion of the elastic body provided with the wax layer, and is applied to the wax layer (Muraoka: vertically oriented vertical elastic body 1 has adhesive 40 applied to a vertically oriented surface of the vertically oriented vertical elastic body, Figs. 5 and 6).
Regarding claim 6, the combination of Muraoka and Escott renders obvious the invention of claim 4, as set forth in the rejection of claim 4 above. The combination of Muraoka and Escott also teaches wherein the pressing step includes a moving step of linearly moving at least one of the elastic body and the sheet in the vertical direction by using moving means (Muraoka: 30 moves elastic body 1 linearly to contact sheet 2, Fig. 7).
Regarding claim 7, the combination of Muraoka and Escott renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Muraoka and Escott also teaches a removing step of removing the sheet and the adhesive from the elastic body (Muraoka: “a new sheet 2 can be bonded to the elastic body 1 from which the deteriorated sheet 2 is released,” ¶ 0049).
Regarding claim 8:

an elastic body (1, Fig. 2);
a release layer that covers a surface of the elastic body (“In order to facilitate the releasing of the deteriorated sheet 2, a release agent may be applied to the surface of the elastic body 1,” ¶ 0045; “When the release agent or other agents are applied to the elastic body 1 before applying the adhesive 40 in order to facilitate the releasing of the sheet 2 from the surface of the elastic body 1, the sheet 2 can be removed further easily,” ¶ 0049);
an adhesive that covers the release layer (adhesive 40, Figs. 5 and 6); and
a sheet that covers the adhesive (2, Fig. 2),
wherein a surface of the sheet includes a printing surface to which ink is transferred (this limitation recites an intended use of the apparatus, and is incapable of patentably distinguishing the claimed apparatus over an otherwise identical apparatus, as set forth in MPEP § 2114(II). In this instance, the surface of the sheet 2 of Muraoka is capable of containing printing ink.).
Muraoka does not teach wherein the release layer is wax.
Escott teaches that carnauba wax is a well-known release agent (“in a typical transfer molding operation of novalac plastic parts, carnauba was is used as the mold release agent,” col. 1, lines 16-18; “mold release agents are applied to the mold to prevent sticking of the plastic parts to the mold cavity walls,” col. 1, lines 12-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Muraoka to use carnauba wax as the release agent, because Escott teaches that carnauba wax is a well-known release agent that advantageously prevents two things from sticking to each other, thereby resulting in wherein the release agent is wax.
Regarding claim 9, the combination of Muraoka and Escott renders obvious the invention of claim 8, as set forth in the rejection of claim 8 above. The combination of Muraoka and Escott also teaches wherein a thickness of the wax layer on the surface of the elastic body in a partial region including a top portion of the elastic body is greater than a thickness of the wax layer in other regions (Muraoka: “When the release agent or other agents are applied to the elastic body 1 before applying the adhesive 40 in order to facilitate the releasing of the sheet 2 from the surface of the elastic body 1, the sheet 2 can be removed further easily,” ¶ 0049 – because no release agent is applied to the “bottom” of the elastic member, the thickness of the release agent that is applied will be greater than zero).
Regarding claim 10, the combination of Muraoka and Escott renders obvious the invention of claim 8, as set forth in the rejection of claim 8 above. The combination of Muraoka and Escott also teaches wherein the wax layer includes carnauba wax (Escott: “carnauba wax,” col. 1, line 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muraoka, US Patent Publication 2012/0318154, teaches a similar elastic body having an adhesive and sheet, but without the release agent layer, and with a method of assembly that lacks positioning the elastic body in a vertical manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
15 September 2021 

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853